El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
La West India Oil Co., una corporación autorizada para hacer negocios en Puerto Pico, demandó a J. Tormos Diego y Luis A. Teissonniere haciendo negocios bajo el nombre de “Tormos y Teissonniere,” en cobro de $2,011.80, procedentes de gasolina, gas, aceite y otros efectos vendidos por la deman-dante a los demandados.
Los demandados Tormos y Teissonniere el 17 de marzo de 1925 comparecieron por su abogado P. Manuel Toro y alegaron por vía de excepción previa que la demanda no aducía hechos suficientes para determinar una causa de acción. Luego aparece un escrito firmado por los abogados López de Tord y Zayas Pizarro suplicando que se les tenga como abogados de récord del demandado Teissonniere.
Señalado el 4 de mayo de 1925 para la vista de la excepción previa, fué ésta declarada sin lugar el 7 del propio mes y año, notificándose la resolución a los abogados López de Tord y Zayas Pizarro y F. Manuel Toro.
El 18 de mayo contestó la demanda el demandado Teisson-niere, “como socio de Tormos y Teissonniere,” por medio de sus abogados López de Tord y Zayas Pizarro, interponiendo *648Tina negativa general a todos y cada uno de los hechos de la demanda.
Aparece seguidamente copiada en la transcripción una moción que dice:
“Comparece ante la Hon. Corte, la parte demandada, represen-tada actualmente por su gestor J. Tormos Diego, y respetuosamente solicita se dicte sentencia a favor de la demandante, por ser cierta la cantidad que- se reclama en la demanda. ’ ’
“Ponce, P. R., marzo 30 de 1926.
(f.) J. Tormos Diego,
Gestor. ’ ’
El 14 de mayo de 1926 se celebró el juicio declarando por la demandante los testigos Oscar Eocafort y Francisco Mon-taner, Jr. La corte dictó sentencia en contra de los deman-dados el 2 de agosto de 1926.
El 30 de agosto “la demandada en este caso Tormos y Teis-sonniere por su socio Luis Antonio Teissonniere” apeló de la sentencia, señalando luego en su alegato la comisión de cinco errores: La parte demandante y apelada no presentó alegato, ni compareció a la vista del recurso.
En su primer error se refiere la apelante a una moción de non suit que no consta de los autos que fuera presentada a menos que se tome como tal las manifestaciones del ahogado del demandado solicitando que se declarara sin lugar la de-manda por no haberse probado la personalidad de la deman-dante ni la de la demandada, después de haber expresado: “Nosotros no tenemos prueba.” La misma cuestión de la falta de prueba de la personalidad de las partes, se levanta por el segundo error.
Estamos conformes con la parte apelante en que es una regla bien establecida que “una negativa general pone en controversia cada hecho incluido en las alegaciones de la petición que el demandante está obligado a probar para recobrar, (21 R.C.L. 566), o como dice 31 Cyc. 195, “una negativa *649general bajo el Código levanta nna controversia en cnanto a cada nna de las alegaciones materiales del demandante,” pero no lo estamos en qne se baya dejado de probar aqní la personalidad de las partes.
En el acto del jnicio Oscar Rocafort declaró qne era el “manager de la West India Oil Co., en Ponce,” y qne la “firma Tormos y Teissonniere, o ellos individnalmente, tenía negocios comerciales con la West India Oil Co.,” qne “cogían para la venta gasolina, aceite, o sea petróleo y todos sns productos,” qne “ellos (los demandados) mensualmente reciben un statement; en ese statement ellos tienen qne decir si han recibido la mercancía qne figura en la relación y ellos siempre estuvieron de entera conformidad,” qne habló personalmente con Teissonniere y con Tormos en relación con el asunto y qne ellos le dijeron “hombre, qne ellos nos deben esa cantidad y qne deseaban pagárnosla.” En parecidos términos se expresó el otro testigo Francisco Montaner, Jr., empleado de la West India Oil Oo.
Las declaraciones de ambos testigos fueron plenamente creídas por la corte. No fueron impugnadas por la parte demandada. Y ellas demuestran qne dicha parte está impe-dida de negar la existencia de la demandante desde el mo-mento que con ella contrató no ya nna vez sino realizando una serie de transacciones qne dieron por resultado final la deuda cuyo saldo se reclama en este pleito.
En cnanto a la personalidad con qne fueron demandados Tormos y Teissonniere, ellos mismos la aceptaron ex-presamente en los diferentes documentos a qne hemos hecho referencia, y, por tanto, liberaron a la demandante de la obligación de probarla en el jnicio.
El tercer error se funda en qne la corte dió valor pro-batorio a la declaración de Rocafort no obstante aparecer de la misma qne no tenía conocimiento directo de los hechos a qne se refirió.
*650Si bien Rocafort declaró que los efectos fueron comprados cuando él no estaba desempeñando el cargo de “manager”, de la oficina de la demandante en Ponce es lo cierto que declaró también sin objeción que “estos señores,” los demandados* “llevaron cuenta abierta por mí antes de yo marcharme . . y mi sucesor actuaba con los mismos poderes que yo,” y que sus manifestaciones estaban basadas en los libros de la de-mandante.
El cuarto error que se imputa a la corte sentenciadora es el de haber dado también crédito a la declaración del otro-testigo Montaner cuando él no intervino en la transacción.
Su declaración demuestra todo lo contrario. Bastará transcribir los siguientes extremos de la misma: “Pues ellos* los demandados, tomaron petróleo y sus productos, esto es* gasolina, aceite y grasas lubricantes para detallar en su garage en la calle del Comercio. . . . En esa época está-bamos el Sr. Davis y yo personalmente” al frente de la ofi-cina de la demandante.
El quinto y último error se formula así:
“La Corte de Distrito de Ponee, cometió error al declarar con lugar la demanda no obstante no haberse probado por la parte deman-dante la venta y la entrega de la mercancía que dió origen a la referida deuda, siendo la sentencia dictada en este caso contraria a la prueba y a la ley.”
La prueba aportada en el juicio fué en verdad la menos que puede presentarse en un caso de esta naturaleza seguramente debido a la confianza que la demandante tenía en su caso desde el allanamiento de uno de los socios, pero habiendo dado come dió la corte entero crédito a las declaraciones de los dos tes-tigos de la demandante y no habiendo el demandado Teis-sonniere impugnado dichas declaraciones, no puede sostenerse que la sentencia dictada sea contraria a la prueba y a la ley.
Debe declararse sin lugar el recurso y confirmarse la sentencia apelada.